Per Curiam.
The defendant appeals from the judgment rendered by the trial court dissolving the parties’ marriage, distributing their property and allocating their liabilities, and awarding custody of and support for the parties’ minor child to the plaintiff.
On appeal, the defendant claims six grounds of error that attack either the factual findings of the court, or its exercise of discretion. We will not retry the case. Pulaski v. Ledwith, 5 Conn. App. 629, 631, 501 A.2d 396 (1985). Our review of the record fails to disclose that the factual findings of the court were clearly erroneous in view of the evidence and pleadings, or that the decision was otherwise erroneous in law; Practice Book § 4061; or unsupported by the evidence; Branigan v. Cohen, 3 Conn. App. 580, 581, 490 A.2d 1019 (1985) . On appeal, rulings involving the court’s discretion will be disturbed only upon a showing of a clear abuse of that discretion. Leech v. Rozbicki, 17 Conn. App. 352, 353, 552 A.2d 451 (1989). Our review of the record also indicates that the court acted within its broad discretion.
The defendant, as the appellant, has the burden of showing that there was error in the judgment from which the appeal was taken. Manzin v. United Bank & Trust Co., 6 Conn. App. 513, 517, 506 A.2d 169 (1986) . After affording the claims of error the appropriate scope of review, we find that the defendant has not met his burden.
There is no error.